MEMORANDUM **
Thelma Judith Revolorio-Ovalle, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed the Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Rios v. Ashcroft, 287 F.3d 895, 899 (9th Cir.2002), and we grant the petition and remand.
Substantial evidence supports the IJ’s finding that Revolorio-Ovalle failed to establish past persecution, because her husband was killed by unknown perpetrators and, even if killed by guerillas, for unknown reasons. See Ochave v. INS, 254 F.3d 859, 865-66 (9th Cir.2001).
Because the IJ failed to consider Revolorio-Ovalle’s well-founded fear of future persecution in the absence of past persecution and because substantial evidence does not support the IJ’s finding that, even assuming past persecution, the country report was sufficient to show a change in country conditions, see Rios, 287 F.3d at 901-02, we grant the petition and remand to the agency for further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.